Title: To James Madison from John Martin Baker, 16 July 1806
From: Baker, John Martin
To: Madison, James



Triplicate
Sir,
Consulate of the United States of America, for the Balearick IslandsPalma, Island of Majorca 16th. of July 1806.

I had this Honor on the 12th. 18th. May and on the 27th: June, inclosing Copies of  transmitted per different vias duplicates of which letters I beg leave to subjoin
I have now herewith the Honor to transmit inclosed my last Demi-annual Consular report, ending on the thirtieth day of June 1806.  I have the Honor to be with Great Respect Sir Your Most obedient humble Servant.

John Martin Baker


I beg leave Sir, to express to you my anxiety concerning the fate of the Views I had the honor to make mention of in my letter of the 28th. of August 1805 sent per the American Galliot Fortune Captn. Thomas Saville, to the particular care of General Benjamin Lincoln collector of the Port of Boston &c.  With the hope soon to hear, that the same has been received by you in good condition, I have the Honor to be With Great Respect, and Grateful Consideration Sir Your Most obedient & humble Sert


John Martin Baker

